QUESTION: Is the Florida Real Estate Commission required under the provisions of Ch. 74-105, Laws of Florida, creating new subsections (13), (14), and (15) of s. 20.30, F.S., to waive the apprenticeship requirements for registration as a real estate broker, or may the commission require an applicant who was a broker in a foreign country to apply for registration as a salesman and serve an apprenticeship as prescribed by s.475.17(3), F.S.?
SUMMARY: The provisions of Ch. 74-105, Laws of Florida, providing for the establishment of educational programs and subsequent licensure of applicants previously licensed under the laws of a foreign country, do not apply to or override or supersede the statutory apprenticeship requirements prescribed by s. 475.17, F. S., as a prerequisite to registration as real estate brokers in this state. In summary, as amended by s. 2, Ch. 74-105, Laws of Florida, new subsections (13), (14), and (15) of s. 20.30, F.S. (1974 Supp.), provide that certain specified professional and occupational regulatory boards within the Department of Professional and Occupational Regulation, including the Florida Real Estate Commission [s. 20.30(10) and (11), F.S.], shall, in conjunction with the Department of Education, provide a one-year continuing education program for the purpose of training foreign applicants who previously practiced their profession or occupation in a foreign country. The apparent purpose of this "one-year training program" is to enable an applicant who speaks a foreign language to have the opportunity "to become actively qualified" to pursue in Florida the profession or occupation he previously practiced in his native country and thus, in part, assist in relieving current shortages in some professions and occupations within the state. See s. 1(1)(g) and (2), Ch. 74-105, supra. In order that a particular professional or occupational program will be established it is necessary that at least five applicants seek such training, and, in such an event, the regulatory board or commission is required to provide rules and regulations for the approval, maintenance, and grading of students of such a program. See s. 20.30(13)(c), F.S. (s. 2, Ch. 74-105). At the option of not less than five applicants, both the educational program and the examination may be given in the applicants' native language. See s. 20.30(13)(a) and (14)(a), supra. As a condition precedent to eligibility for such special training program and subsequent examination, an applicant must provide the board or commission with whom he seeks licensure documentation that prior to July 1, 1974, he was licensed to practice his profession or occupation in some country other than the United States by either a certificate of such licensure or certification by affidavit from the respective foreign professional association. See s. 20.30(13)(b), supra. Section 475.17(3), F.S., provides in part that: No person shall be registered as a real estate broker unless, in addition to the other requirements of law, . . . it appear[s] that he has served an apprenticeship as a real estate salesman, with and under the instructions and guidance of a registered real estate broker of the state, for at least twelve consecutive months within five years . . . prior to the filing of his application for registration as a real estate broker. . . . * * * * * The intent of the legislature in enacting this law is to elevate the profession of real estate broker for the protection of the public. * * * * * . . . [A]nd the broker shall . . . furnish an affidavit to the commission . . . that the salesman has satisfactorily completed his apprenticeship, is qualified, and has the ability and integrity to be a real estate broker. In addition, the above statutes, ss. 475.04(2) and 475.17(4), F.S., indicate that the Real Estate Commission may foster the education of brokers and require the completion of such educational courses or their equivalent "as a condition precedent for any person to become registered as a real estate broker or salesman, which requirement shall be in addition to other qualifications required by this chapter." Implementation of the above referred "educational" requirements are currently set forth in the Rules of the Florida Real Estate Commission, Chapter 21V-3, Florida Administrative Code. With respect to required "educational courses" for qualifications as a real estate broker, the requirements of Ch. 74-105, supra, creating new s. 20.30(13) and (14), supra, relating to the qualifications of foreign professional and occupational real estate salesmen or brokers, must be viewed as compatible with various educational programs presently conducted under the various provisions of Ch. 475, F.S. Regarding the requirements of salesmen's apprenticeships prescribed by s. 475.17(3), F.S., it is specifically noted that the legislature, for the expressed purpose of elevating the profession of real estate brokers "for the protection of the public," specifically prohibits any person being registered as a broker unless he has served at least a twelve-month apprenticeship as a real estate salesman with and under a registered real estate broker of this state and the broker under whom he has served has certified satisfactory completion of such an apprenticeship, that he is qualified, and that he has the ability and integrity to be a real estate broker. It might be noted that applicants who have been real estate brokers in other states of this country are required to serve such apprenticeship as a prerequisite to registration as a real estate broker in this state. No mention is made of equivalent apprenticeship training in Ch. 74-105, supra. Under the provisions of s. 475.17(3), supra, specifically stating that such apprenticeship shall be "in addition to the other requirements of law," it would appear that the consideration of foreign professional recognition or licensure is not applicable to and does not prevail over or supersede this specified training requirement for real estate broker registration. In view of the above, it is my opinion that applicants who may have been real estate brokers in a foreign country are required to serve and satisfactorily complete the period of apprenticeship prescribed by s. 475.17(3), supra, as a condition precedent to their registration as real estate brokers in this state, notwithstanding that they may have otherwise satisfactorily completed an equivalent course of educational training as provided by Ch. 74-105, Laws of Florida.